Citation Nr: 0206576	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  95-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Propriety in the reduction of the rating for lymphoblastic 
lymphoma to 30 percent, effective August 1, 1993, and to zero 
percent, effective May 1, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from May 1973 to November 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Board finds that a discussion of the procedural history 
of this case is in order.  Service connection for 
"lymphoblastic lymphoma" was initially granted by a rating 
decision in January 1990; a 100 percent rating was assigned 
effective October 23, 1989.  By rating decisions dated in 
December 1990, November 1991, and March 1992, upon finding 
that the veteran was continuing to receive chemotherapy for 
his lymphoblastic lymphoma, the RO continued the 100 percent 
rating through February 1993.  A March 1993 rating decision 
continued the 100 percent rating through July 31, 1993.  That 
rating decision also determined that a zero percent rating 
would be assigned effective August 1, 1993.  The veteran was 
notified of this decision (including the scheduled reduction) 
that same month.

An October 1993 rating decision assigned a 30 percent rating 
for the lymphoblastic lymphoma, effective August 1, 1993.  
The veteran was notified of this decision in November 1993.  
In May 1994 the veteran filed a notice of disagreement with 
the reduction.  A statement of the case (SOC) was issued in 
July 1994.  The veteran submitted his substantive appeal in 
August 1994.

In January 1996, the RO continued the 30 percent rating and 
issued a supplemental statement of the case (SSOC).  In 
January 1999 the RO again continued the 30 percent rating.  
See rating decision and SSOC.  A May 2001 RO rating decision 
advised the veteran that the rating would be reduced from 30 
to zero percent.  It was noted that the veteran failed to 
report for a scheduled VA examination in July 2000.  In 
August 2001 the veteran informed VA that he was willing to 
keep future examination appointments.  A February 2002 SSOC 
informed him that the rating for lymphoblastic lymphoma would 
be reduced to zero percent effective May 1, 2002.  
The veteran seeks reversal of both rating reductions.  The 
issue has been characterized to reflect the staged 
reductions.


FINDINGS OF FACT

1.  The veteran last received chemotherapy for his service-
connected lymphoblastic lymphoma in July 1992.  

2.  The RO assigned a 30 percent rating for the lymphoma 
effective August 1, 1993, based on symptoms reported by the 
veteran's care providers, including tiredness and tinnitus.

3.  VA examinations in 1998 and 2001 established that the 
lymphoma was in complete remission and asymptomatic.  

4.  In May 2001 the RO informed the veteran that the rating 
for his service-connected lymphoblastic lymphoma disorder 
would be reduced to zero percent; a January 2002 rating (of 
which the veteran was notified early in February 2002) 
implemented the reduction, effective May 1, 2002.  


CONCLUSIONS OF LAW

1.  The reduction in the veteran's rating for lymphoblastic 
lymphoma from 100 percent to 30 percent effective in August 
1993 was proper and supported by the evidence; restoration of 
the 100 percent rating is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.105, 3.343, 3.344, 4.1, 4.2, 4.10, 4.13, 4.117, Codes 
7709 and 7715 (effective prior to October 23, 1995).

2.  The reduction in the rating for lymphoblastic lymphoma 
from 30 percent to zero percent effective May 1, 2002, was 
proper and supported by the evidence; restoration of the 30 
percent rating is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105(e), 
3.344, 4.1, 4.2, 4.10, 4.13, 4.117, Codes 7709 and 7715 
(effective before and since October 23, 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001)).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to notice and 
the duty to assist.  Regulations implementing the VCAA have 
now been published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [The 
Board notes that two recent cases of the United States Court 
of Appeals for the Federal Circuit, Dyment v. Principi, No. 
00-7075 at 7 Fed. Cir. (April 24, 2002) and Bernklau v. 
Principi, No. 00-7122 at Fed. Cir. (May 20, 2002) have held 
to the contrary, i.e., that the "duty to assist" provisions 
of Section 3(a) of the VCAA do not have retroactive effect.  
The Board remains bound by VAOPGCPREC 11-2000, which held 
that they do.]  

Regardless, the applicability of the VCAA in the instant case 
is a moot point, as all pertinent mandates of the VCAA and 
implementing regulations have been satisfied. The veteran was 
notified in November 1993 of the October 1993 rating 
decision, and why the reduction was taking place.  The July 
1994 SOC informed him of the reasons why his disorder was to 
be rated as 30 percent disabling.  The January 2002 rating 
decision and a SSOC in February 2002 informed the veteran of 
the reasons why his disability evaluation would be reduced 
from 30 percent to zero percent, and notified him of the 
applicable law and regulations, of what evidence was of 
record, and of what the evidence reflected.  

The veteran has not indicated that there are any pertinent 
medical records which have not been obtained by VA.  He has 
been afforded VA examinations.  No further assistance to the 
veteran in the development of his claim is required.

Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the rating schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As noted in the introduction above, the instant appeal is a 
rating reduction case, not a rating increase case.  See, 
e.g., Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 
(1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  
The determination of whether restoration of a disability 
rating is warranted is to be based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

There is no question that a disability rating may be reduced; 
the regulations note that "[o]ver a period of many years, a 
veteran's disability claim may require ratings in accordance 
with changes in laws, medical knowledge and his or her 
physical or mental condition."  38 C.F.R. § 4.1.  However, 
the circumstances under which rating reductions may occur are 
limited by controlling regulations.

Where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The beneficiary must be 
notified of the contemplated action, furnished detailed 
reasons therefor, and be given 60 days to present additional 
evidence and 30 days to request a predetermination hearing 
for the purpose of showing that compensation should not be 
reduced.  Thereafter, if additional evidence is not received, 
a final rating will be promulgated and the award will be 
reduced, effective the last day of the month in which the 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e), (i).

In determining whether a reduction in rating is proper, 
several general requirements must be followed:  In both the 
examination and evaluation, the disability must be viewed in 
relation to its history.  Brown v. Brown, 5 Vet. App. 413, 
420 (1993) (citing 38 C.F.R. § 4.1).  Reports of examination 
must be reconciled into a consistent picture so that the 
current rating accurately reflects the elements of disability 
present.  Id. (citing 38 C.F.R. § 4.2).  A rating reduction 
case requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Id. at 421 (citing Schafrath, supra).  When 
any change in evaluation is to be made, the rating agency 
should assure itself that there has been an actual change in 
the conditions, for better or worse, and not merely a 
difference in thoroughness of the examination or in use of 
descriptive terms.  38 C.F.R. § 4.13.  Each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.  "Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work."  Brown, supra, at 421.

For disabilities with ratings which have continued for long 
periods of time (i.e. 5 years or more), a reduction in 
evaluation requires, among other things, evidence of 
sustained material improvement under the ordinary conditions 
of life, as evidenced by "full and complete examinations;" 
reduction on the basis of a single examination is prohibited.  
38 C.F.R. § 3.344(a), (b).  For other disabilities, which 
have not become so stabilized (i.e. rating in effect for less 
than 5 years), a reduction is warranted based upon re-
examinations disclosing improvement in disability.  38 C.F.R. 
§ 3.344(c).  The date that the disability rating subject to 
the reduction became effective is to be used as the beginning 
date and the date that the reduction was to become effective 
is to be used as the ending date.  Brown, supra, at 417-18.  

The regulations governing the evaluation of the hemic and 
lymphatic systems were amended effective October 23, 1995.  
The rating prior to that date must be under the "old" 
criteria.  As of that date, the rating may be under either 
the "old" or the "new" criteria, whichever are more 
favorable.  

Diagnostic Code 7715, which governs ratings of non-Hodgkin's 
lymphoma, provides that the disability will be rated under 
Code 7709.  The revised criteria for Code 7709 provide that 
with active disease or during a treatment phase the rating 
shall be 100 percent.  The note following provides:  The 100 
percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  Diagnostic Code 7709, 
effective October 23, 1995.  

Under the schedular criteria in effect prior to October 23, 
1995, a 100 percent rating was provided for acute (malignant) 
types or chronic types of disease with frequent episodes of 
high and progressive fever or febrile episodes with only 
short remissions, generalized edema, ascites, pleural 
effusion, or severe anemia with marked general weakness.  A 
60 percent rating applied if there were general muscular 
weakness with loss of weight and chronic anemia; or secondary 
pressure symptoms, such as marked dyspnea, edema with pains 
and weakness of extremity, or other evidence of severe 
impairment of general health.  A 30 percent rating was 
warranted for occasional low-grade fever, mild anemia, 
fatigability, or pruritus.  The note following provided:  The 
100 percent rating will be continued for 1 year following the 
cessation of surgical, X- ray, antineoplastic chemotherapy or 
other therapeutic procedure; thereafter, if there is no local 
recurrence or invasion of other organs, the rating is to be 
based on residuals.

Analysis

The analysis of the propriety of the reductions in the 
instant case is a bifurcated process, i.e., it requires 
determinations whether the reductions were procedurally 
correct and whether they were factually warranted.  

Addressing first the propriety of the reduction in the rating 
from 100 to 30 percent effective in August 1993, it is 
noteworthy that in at least one regard, the provisions of 
Code 7709 then in effect (38 C.F.R. § 4.117 (1994) were more 
liberal than the current provisions of that Code.  The note 
following specified that the 100 percent rating for acute 
(malignant) disease would continue for 1 year following 
cessation of therapy.  (The current provisions have reduced 
that period to 6 months.)  

The record establishes that both bone marrow studies and a CT 
scan in 1992 showed that the veteran's lymphoma was in 
remission and that therapy had ended in July 1992.  
Consequently (under the note then following Code 7709) from 
August 1993, the disability was to be rated based on 
residuals.  The residuals (by the veteran's complaints and a 
statement by the Chief of Oncology at the VA facility where 
the veteran was receiving treatment at the time) included 
tiredness and occasional tinnitus.  This was corroborated by 
contemporaneous clinical records.  Such symptoms correspond 
roughly to the criteria for a 30 percent rating then in 
effect.  For the symptoms to have warranted the next higher 
rating under the criteria then in effect, they would have had 
to include general muscle weakness with loss of weight and 
chronic anemia or secondary pressure symptoms such as marked 
dyspnea, edema with pains and weakness of extremity, or other 
evidence of severe impairment of general health.  Such 
symptoms were not present when the rating was reduced.  
Anemia was not reported in the contemporaneous clinical 
records.  Weight was either stable or increasing (see 
outpatient treatment reports (OPTRS) of June and July 1993).  
There was no edema (June 1993 OPTR).  The veteran was eating 
well (July 1993 OPTR), and his energy was returning (April 
1993 OPTR).  Significantly, he was active and functioning 
well and attending school.  The symptoms shown were most 
consistent with the criteria for a 30 percent rating; and, 
since the rating schedule provided for evaluation based on 
symptoms, from that aspect the reduction to 30 percent was 
proper.  The Board notes that the veteran was awarded Social 
Security disability benefits in 1991.  The award was based 
essentially on VA treatment records (which have been 
considered) under criteria different from VA rating schedule 
provisions.  

Procedurally, it is noteworthy that the October 1995 revision 
in the rating schedule added a procedural safeguard in the 
note following Code 7709, in that under the new provisions 
(which do not apply in the first reduction) any reduction is 
subject to the provisions of 38 C.F.R. § 3.105(e).  
Nevertheless, the veteran was given more than ample notice 
that his disability would be rated based on residual symptoms 
effective in August 1993.  He was advised of that fact in 
March 193.  Material improvement under the ordinary 
circumstances of life was shown.  See 38 C.F.R. §§ 3.343, 
3.344.

The reduction in the rating to 30 percent effective in August 
1993 was factually supported and procedurally correct.  
Restoration of a 100 percent rating from August 1, 1993 is 
not warranted.

The next matter for consideration is the propriety of the 
more recent reduction in the rating to zero percent, 
effective May 1, 2002.  Inasmuch as that action took place 
after the October 1995 revision of the applicable rating 
criteria and the veteran had an appeal of the reduction 
pending, the rating assigned may be under either the old or 
the new criteria, whichever are more favorable to the 
veteran.  The Board finds that the "new" rating criteria 
are more favorable.  The "old" criteria provided a 30 
percent rating for occasional low-grade fever, mild anemia, 
fatigability, or puritis.  The "new" criteria do not 
specify provisions for percentage ratings.  In that they 
provide for rating any residuals (any by inference under any 
possible code) and also specify that any reduction is subject 
to the procedural safeguards of 38 C.F.R. § 3.105(e), they 
broaden the range of potential ratings which may be applied 
and limit the circumstances under which a rating may be 
reduced.  

The reduction effective in May 2002 was based on a review of 
the entire record, including voluminous treatment records, 
mostly dated in the early and mid-1990's and the report of a 
SSA disability award.  It was also based on two examinations, 
in August 1998 and October 2001.  (The veteran had failed to 
report for an additional examination scheduled in July 2000).  
These records show that the veteran's service-connected 
lymphoma is in complete remission, asymptomatic, and with no 
residual disability.  He complained of tiredness, but this 
was not clinically corroborated as a symptom residual of the 
lymphoma.  There was no edema.  There was no anemia (CBC was 
normal on August 1998 VA examination - the veteran failed to 
report to have blood drawn on October 2001 examination).  
Without any competent evidence of residuals from the 
lymphoma, there are no residuals to rate, and the only rating 
possible based on current symptoms is a noncompensable 
rating.  The Board notes that the veteran appears to have a 
running Social Security disability Award.  The records on 
which that award was based are dated (early 1990's), and do 
not provide information relevant to the matter at hand, 
evidence which reflects the current status of the disability.

Procedurally, the veteran was notified of the proposed 
reduction to zero percent in May 2001.  The rating 
implementing the reduction was in January 2002, and the 
reduction was effective from May 1, 2002, complying with the 
60 days post notice of rating (in February 2002) requirement 
in 38 C.F.R. § 3.105(e).  The reduction was based on 2 
examinations, substantially separated in time, both showing 
sustained improvement, complying with 38 C.F.R. § 3.344.  
While the veteran has remained unemployed, it is noteworthy 
that the October 2001 VA examination specifically commented 
that residuals of lymphoma did not restrict social or 
occupational capacity.  It is also noteworthy that if the 
veteran obtained regular employment he would jeopardize 
eligibility for Social Security disability benefits.  

In summary, the reduction to a noncompensable rating 
effective from May 1, 2002 was also factually supported and 
procedurally proper.  Hence, restoration of a compensable (30 
percent) rating effective from May 1, 2002 is not warranted.  


ORDER

Restoration of a 100 percent rating for lymphoblastic 
lymphoma from August 1, 1993, is denied.  Restoration of a 30 
percent rating for lymphoblastic lymphoma from May 1, 2002, 
is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

